Citation Nr: 1200857	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation greater than 20 percent for service-connected left S1 radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1959 to September 1959, from October 1961 to August 1962, and from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in pertinent part increased the rating for the service-connected left S1 radiculopathy to from 10 percent to 20 percent disabling, effective February 22, 2008.  

The Board also observes that, subsequent to the May 2009 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence in the form of a handwritten letter as well as a private medical letter issued by the Veteran's physician and dated in April 2009.  While the private medical letter is duplicative of evidence already associated with the claims file, the handwritten letter has not previously been considered by the RO.  However, in the November 2011 Appellant's Brief, the Veteran, through his representative, waived the RO's initial consideration of this evidence.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Prior to the current appeal, and after evaluating the Veteran in July 2007, a VA examiner found that the Veteran experienced neurological residuals as a result of his lumbar spine injury, and specifically determined that the Veteran had "chronic low back pain with pain consistent with radicular pain in an S1 distribution on the left."  Based on these medical opinions, the RO determined that the Veteran's left S1 radiculopathy was related to his service-connected lumbar spine disorder and granted a separate 10 percent disability rating for these left leg problems.  See July 2007 rating decision.  
In February 2008, the Veteran filed a claim for an increased rating for his service-connected left S1 radiculopathy.  In June 2008, the RO granted an increased rating from 10 percent to 20 percent, effective from February 22, 2008, for this service-connected disability.  The Veteran contends that his symptoms are more severe than the current 20 percent rating reflects, and, after a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's increased rating claim is necessary for further evidentiary development.  

The Veteran was afforded a VA examination in May 2008, at which time he complained of worsening radicular pain in his left leg.  He also described "intermittent foot drop" involving the left ankle and foot region as well as intermittent low back pain which occurs once a week and is brought about with prolonged walking, sitting, standing and lifting.  According to the Veteran, he experiences daily radicular pain which travels down his left leg along the S1 dermatome, as well as chronic paresthesias along the S1 dermatome.  He further claims that he is limited with respect to sitting, standing and lifting any objects.  The neurological evaluation revealed the Veteran's gait to be normal, and, while his motor strength was described as normal in the bilateral knee and ankle regions, the sensory examination revealed a "decreased sensation along the S1 dermatome of the entire left leg and foot region."  The remainder of the Veteran's sensory functions was shown to be normal, and his reflexes were +1 and equal in both knees bilaterally.  Based on an examination of the Veteran, the examiner's impression was that the Veteran had "a [l]umbar spine injury with postop laminectomy/fusion with chronic S1 radiculopathy, left lower extremity classified as moderate [and] associated with clinical evidence [of] atrophy of [the] left leg."  

The medical evidence of record reflects that the Veteran has undergone several operations on his back, the most recent one being in January 2009 wherein he underwent a decompressive lumbar laminectomy and excision of synovial cyst with neurological decompression at L3-4 and L4-5, a transforaminal lumbar interbody fusion at L3-4 and L4-5, and a posterior fusion at L3 to L4 and L4 to L5.  In the January 2009 discharge summary report, the physician noted that the Veteran experienced immediate and significant improvement with respect to his leg radiculopathy complaints post-surgery, and his post operative neurological assessment showed no focal neurological deficits.  

At the March 2009 VA examination, the Veteran provided his military and medical history and described symptoms of low back pain, stiffness, and radiculopathy in his left buttock, thigh, calf, and foot as well as intermittent numbness in the small toe and lateral foot.  Upon physical evaluation, the examiner observed that the Veteran moved with a stiff back and was unable to heel or toe walk.  He also described the Veteran's spine motion as extremely limited.  When performing his range of motion exercises, the Veteran was shown to have forward flexion to 45 degrees, with limited movement to 40 degrees upon repetition.  He was also shown to have extension to 0 degrees, right and left lateral flexion to 5 degrees, rotation to the right to 10 degrees, and rotation to the left to 5 degrees.  

With respect to the Veteran's neurological complications, the examiner observed "left-sided findings with hypesthesia in the S1 distribution to the small toe, lateral side of the foot, lateral calf and...weakness as well in dorsiflexion indicating L5 nerve root irritation."  The Veteran's motor strength was shown to be 3/5 in his left lower extremity, and 5/5 in the right lower extremity.  The examiner also noted that the Veteran's right ankle jerk was trace while his left ankle jerk was absent.  According to the examiner, the Veteran was unable to bend, twist, or lift any objects as a result of his service-connected disabilities, and he was currently incapacitated and had been for the past few months.  The examiner further noted that the Veteran was still in the healing phase following his January 2009 surgery and would continue to be in this phase for at least a year following his surgery.  

In an April 2009 medical letter, the Veteran's private physician, E.G., M.D. noted that the Veteran has had significant atrophy in his left calf since his January 2009 surgery.  According to Dr. E.G. "[t]here are at least 2 cm or more of loss in the left calf" and "[i]t is very obvious on gross exam."  Dr. E.G. further discussed how the Veteran's back disability and the neurological residuals arising therefrom have impacted his life and affected his ability to conduct certain day to day activities.  According to Dr. E.G., these disabilities have continued to increase in severity.  

In an undated letter associated with the claims file after the May 2009 SSOC, the Veteran stated that he experiences significant pain and numbness in his left leg and foot on a daily basis and that his left leg has become weaker and prevents him from being able to fully conduct his daily activities.  According to the Veteran, while he did experience a certain level of post operative pain relief shortly after his January 2009 surgery, this was due to the fact that he was on strong pain medication.  He claims to experience persistent numbness and pain in his left lower extremity and states that his pain lessens only when he takes his pain medication.  

Based on medical evidence of record as well as the Veteran's own contentions that his service-connected left S1 radiculopathy has worsened since his last examination and particularly since the January 2009 surgery, the Board finds that the Veteran's claim should be remanded to provide him with a more current VA examination.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over two years since the Veteran's last VA examination and as the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a comprehensive VA neurological examination of his left lower extremity to determine the current extent and severity of the service-connected left S1 radiculopathy.  The examiner should review all relevant evidence in the claims file, and the examination report should reflect consideration of the Veteran's documented, relevant medical history.  All appropriate tests and studies, including X-rays, should be conducted, and all clinical findings should be reported in detail. 

The examiner should make a finding as to whether the Veteran's left S1 radiculopathy is manifested by complete or incomplete paralysis and identify the nerves or nerves involved.  If the paralysis is incomplete, the examiner should indicate whether the condition is mild, moderate, moderately severe, or severe with marked muscular atrophy.  If the paralysis is complete, the examiner should discuss the specific manifestations of the complete paralysis particular to the nerve or nerves affected, to include whether the foot dangles and drops, whether there is no active movement of muscles below the knee possible, or whether flexion of the knee is weakened or lost.  

The examiner should also specifically comment on the impact of the Veteran's left S1 radiculopathy upon his industrial activities, including his ability to obtain and to maintain employment.  

A complete rationale for all opinions expressed must be provided.  

2. Following completion of the above, re-adjudicate the issue of entitlement to a disability rating greater than 20 percent for the service-connected left S1 radiculopathy.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC and an appropriate period of time should be allowed for response.  
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

